Citation Nr: 1518261	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, as secondary to service-connected disabilities of the left lower extremity.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from April 1937 to July 1939 and from December 1939 to June 1943.  He died in January 2013 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in December 2007, which, in pertinent part, confirmed and continued a previous denial of entitlement to service connection for heart problems as secondary to a left knee disability and denied entitlement to special monthly compensation based on aid and attendance. 

The Board originally remanded the case in September 2008.  In April 2009, the Board denied the issues.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the Board's April 2009 decision.

The Board has since remanded the case in October 2010.  

As noted above, the Veteran died in January 2013.  Subsequent to the Veteran's death, the appellant timely requested that she be substituted for the Veteran; VA allowed the substitution in an April 2014 decision. See 38 U.S.C.A. § 5121A.

While the Board regrets any further delay, the case is again remanded herein.  Further remand is necessary in this case is order to ensure that the appellant's claims are fully developed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contended that his heart disorder was secondary to his service-connected left leg disability.  Service connection is provided for a disability which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2014).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

The Veteran was provided with a VA examination in October 2011.  At that time, the Veteran was service-connected for degenerative joint disease of the left knee with limitation of extension at a 40 percent disability rating, and for degenerative joint disease of the left knee with limitation of flexion at a 10 percent disability rating.  The examiner merely reprinted an opinion rendered in November 2008, reflecting the opinion that the Veteran's service-connected left knee disability did not cause his sedentary lifestyle and lead to his heart disorder.

The Board finds that an addendum to this opinion is necessary for the following reasons.  First, the examiner did not address whether the Veteran's service-connected left leg disability aggravated his heart disorder.  In addition, the Veteran had been rated for a left hip fracture with malunion, apparently in place of the ratings for degenerative joint disease of his left knee.  As this appears to represent a worsening of his left leg disability, an opinion should be obtained in which the examiner addresses the effects of his service-connected disability as of the new rating.

As such, on remand, an opinion should be obtained as to whether the Veteran's service-connected left leg disability aggravated his heart disease.

The claim for entitlement to SMC based on the need for aid and attendance is inextricably intertwined with the service connection claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the SMC claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an addendum opinion from an appropriate specialist (examiner) to determine the etiology of the Veteran's heart disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed opinion or in an addendum.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's heart disorder/disease was aggravated (underwent a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left lower extremity disability (his service-connected left knee disability and his subsequent service-connected left hip disability).  The examiner must address the contentions that these disabilities restricted the Veteran's movement.

If the Veteran's heart disorder/disease was aggravated by his service-connected left lower extremity disability (his service-connected left knee disability and his subsequent service-connected left hip disability), the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran and the appellant have been competent to report symptoms and history, as reflected in the record, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




